Applicant was bom in the city of New York in 1907, and has always lived there except for the period from April, 1928, to July, 1934, when he was in the State of Indiana studying and practicing law. His early education was obtained in the public schools, and for about three years in three different high schools in the city of New York, and several months in a private preparatory school. From September, 1925, to April, 1928, applicant had no vocation, except for the few months that were spent in the said preparatory school. In April, 1928, he matriculated at a law school in Indiana, the requirements for entrance to which were “ high school education.” In June, 1929, after one law school year, applicant was admitted to the bar of Indiana after examination by a local committee. After admission to the bar, applicant continued his law school course and also engaged in the practice of the law. He received his law degree in May, 1930. He actually practiced for five years in Indiana, which would bring him to June 26, 1934. He returned to this State on July 15, 1934. He lived in Brooklyn with a stranger, although his parents lived in Manhattan. The reason given is that his parents did not have room for him. He was a part time clerk in a law office until he verified his petition six months and three days after his return to his native State. The committee on character and fitness examined the applicant as to Ms qualifications as a lawyer. The result was a failure. Six months later, on re-examination, he showed improvement and the committee recommended Ms admission. The court is of the opimon that this application should be derned. The scholastic and legal training and capacity of the applicant is far below that required of residents of tliis State. Furthermore, the record fully justifies the inference that the applicant undertook by a circuitous and indirect route to do that wMch he was not qualified or was unwilling to try to do directly, as required of residents by the rules of the Court of Appeals. Application denied. Present — Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ.